Citation Nr: 0920069	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to August 27, 2007, and an initial rating in excess of 
50 percent from that date for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to 
June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a July 2006 rating decision, in pertinent part, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating from the date of receipt of the Veteran's service 
connection claim in February 2006.  The Veteran disagreed 
with the 30 percent rating, and during the course of the 
appeal, the RO continued the 30 percent rating prior to 
August 27, 2007, and granted an initial 50 percent rating for 
the Veteran's PTSD from that date.  The Veteran continued his 
appeal, which was received at the Board in May 2009.  

Review of the record shows that on his VA Form 9, Appeal to 
Board of Veterans' Appeals, which was received at the RO in 
April 2007, the Veteran stated he wants a Board hearing at a 
local VA office before a member of the Board.  The claims 
file includes an Appeal Certification Worksheet prepared by 
the RO in April 2009, and it notes the Veteran had requested 
a travel Board hearing.  As noted above, the Board received 
the claims file in May 2009, and there is no indication in 
the record that the Veteran has withdrawn his request for a 
Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO in 
Seattle, Washington.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




